Rumsey, J. (dissenting):
The relator was tried upon charges preferred against him in the year 1894. The trial began before Mr. John 0. Sheehan, at that time one of the commissioners, on the 20th of June, 1894, and continued, with various adjournments, until some time in September of that year, when the evidence was finally closed on the twenty-second day of September. The case was then referred to the board and was considered by them on the twenty-fifth day of January, at which time, as appears by the records of the board, the relator was dismissed, all the commissioners then present voting “ aye ” as their names were called upon the motion to dismiss him, .including Commissioner Sheehan, before whom the testimony was taken. Upon the evidence, as it appears in the record and as it was presented to the board, there is no doubt of the correctness of the action of the board in dismissing the relator, and no very serious contest is made upon that point by the counsel for the relator in his brief or argument. The questions- in the case arise upon a consideration of the record in the various shapes in which it has been presented from time to time. The dismissal of the relator took place on the 25th of January, 1895. The writ was allowed on the twenty-sixth of April in the same year. A return was made at some time after that, but just at what time does not appear. Subsequently, however, and on the 22d of May, 1896, an amended return was made, sending up to the court the record, and also certain affidavits which had been *562filed with the board in am effort made by the relator to have the record corrected.. These affidavits were ■ made- part of the amended return. Subsequently a further amended return was made by the full board, returning another affidavit which, it seems, had been Vised before that time on- the application, of the relator to correct the record. Thereafter,, and "in the month of January, 1897, an application was made, to-the court that John 0. Sheehan, who had formerly been commissioner, but who had gone out of office, should be made a party defendant pursuant to the provision of section 2136 of the Code of Civil Procedure, and required to make a return of the proceedings had. before him at the time when the relator was dismissed. An order was granted to that effect, and thereupon Mr. Sheehan, being added ás a party to the proceedings, made his return, in which he gives his version of the proceedings had before him,, so far as they are material, and he also undertakes to contradict the record of the board in a. very important particular.
The first serious question presented up,on the decision of this case is as to the weight to he given to the return made by Mr. Sheehan in pursuance of the order of the court. It is well settled that upon the hearing of cases of this, kind the return cannot be contradicted, and that the decision must be made upon the facts stated therein, and in all respects those facts must he taken as true. (People ex rel. Miller v. Wurster, 149 N. Y. 549.) Therefore, it would have been- our duty undoubtedly to accept the return of the commissioners, which included the record upon which the action of the board was taken, as final and conclusive upon - all facts before them, and upon which they acted in dismissing the relator, leaving for our consideration the question whether the facts presented to them were sufficient to warrant the conclusion which they -reached. . The diffi'culty here arises from the fact that it is not disputed -that the facts stated in the return made by Mr. Sheehan do not appear in the record presented to the. hoard, and upon which they acted; that there was. no way in which those facts could' have been made to appear to-them unless they were-stated, to them by Mr.. Sheehan; and there is no claim on the part pf the relator that any bf the facts which do not appear in the record were stated by Sheehan to the board at the time of the consideration of the - relator’s, -case on the 25th of January, 1895.
*563The return of Mr. Sheehan is at variance with the record in two other respects. It appears by the record of the proceedings before the board that, when the case of the relator was considered, the motion made by Mr. Sheehan was to strike out the testimony of the witness Guy and of the complainant Browne, and that the charge be dismissed. Mr. Sheehan in his return states that his motion was simply to strike out the testimony of the witness Guy and to dismiss the charge. This variance is not particularly important, although it is quite clear from all the proceedings that the motion made by Mr. Sheehan was as stated in the record, and not as reported in his return. But the variance is referred to simply as showing the inaccuracy of his recollection. His return was made more than two years after the proceedings of the board were had, and long after he had ceased to be a member of it, and if the record is to be contradicted by his recollection solely, it is quite important that such recollection should be accurate and distinct.
In another respect, also, his return seriously differs from the record as it is returned by the board. It appears from the record of the board that all the commissioners voted “ aye ” upon the motion to dismiss the relator, and that this fact was recorded in the minute book of the board, kept by the secretary at the time of the meeting. The resolution is produced, containing the express statement of the clerk, which he testifies was taken at the time the resolution was adopted; that upon the resolution to dismiss the relator all the commissioners voted “aye,” Mr. Sheehan, one of the commissioners, being present. This is contradicted by Sheehan in his return. It is not very material of itself whether he voted “ no ” upon the resolution or not, because it was adopted without his vote, but it is a very important question whether the unaided recollection of a former officer of the board, as to what occurred two years before his report of it is made, shall be permitted to be used to contradict and overthrow the formal record of the board as to a transaction had at a full meeting, and which was immediately taken down by the clerk of the board in the presence of all the commissioners. It is quite apparent that such a contradiction and overthrow of the record, if permitted to take place, would render entirely uncertain the most solemn proceedings of any board or body of men who were intrusted with official duties, and would leave the rights of parties dependent *564in the future upon the slight and unaided recollection of unofficial pérsons, and those rights would thus he made utterly uncertain. •The question is one which has an importance far beyond the result of this particular case, because, if the records are to be overthrown in this case, as is sought to be done, there i.s no reason why the records of any board in the city of New York or at Albany, involving the gravest transactions and the largest interests, may not be set aside in the same way and upon the saíne sort of proof, whenever any strong private interest shall interpose to make it desirable to attack them. We do not mean by this to deny at all the fact that Mr. Sheehan in his return is giving accurately his recollection of the ■transaction. But the recollection of any man, however honest, ought not, and cannot be taken, to overthrow the written record of his own action, made in his own presence at the time the transaction occurred and when, if ever, the mistake should have been corrected. We are forced to the conclusion that in this case, as in ail cases where a return made by a former officer is inconsistent with the return made by the existing board, which is based upon the record of the proceedings had at the time, the record should be taken to be true, and should not be overthrown by the subsequent return. Whatever may have been the facts stated in the subsequent return, it is undoubtedly true that the action of the commissioners of police was taken upon the facts reported to them which appear in the return of the full board. This is conceded on all hands. In addition to the facts stated by Mr. Sheehan, which contradict the record, other facts are stated which may be said in a way to supplement the record, because they are in addition to matters which appear by the stenographer’s minutes. It was proper enough, for the purpose of getting all the facts before us, that this return should have been made upon these points; but the return is effective, not as containing facts which cannot be contradicted,, but simply as evidence to be used in addition to other-evidence in the case, to enable us to say upon this review whether these things, which are said to have been omitted from -the testimony, actually took place. In deciding that question we are to consider the stenographer’s minutes, the affidavits which were submitted upon both sides in an attempt to correct the record and the subsequent return made by the former commissioner, containing his recollection of his action before the *565board, of commissioners at the time when this matter was presented to the board after he had referred it to them; and, upon the whole, to consider whether his present recollection is more likely to accurately represent the facts than the stenographer’s minutes taken at the time.
It appears from the stenographer’s minutes that on the 19th of September, 1894, a motion was made by the relator’s counsel to strike the evidence of the witness Guy from the record, on the ground that he failed to come back for cross-examination, to which Commissioner Sheehan replied, that he “ would recommend to the board the motion to strike it out.” It appears that Mr. Grant said, “I would like to say there are, if necessary, three or four witnesses who would substantiate the officers testimony, but I don’t think it necessary to call them.” To this no reply was made by the commissioner, or by anybody else, and the case was adjourned until the twenty-second of September. On the twenty-second of September the defendant called one more witness, who gave unimportant testimony, and then the case was "referred to the board. Tt is claimed by the relator that on the twenty-second day of September, immediately after the testimony of the one witness sworn for the relator was taken, it was stated that there were other witnesses there in behalf of the relator, ready to be sworn, but that Mr. Sheehan said that inasmuch as the complainant and his witness had failed to appear he intended to recommend that the complaint against the relator be dismissed, and for that reason he did not desire to hear any more testimony. Nothing of that sort appears in the stenographer’s minutes. On the contrary, the thing which appeal’s in the stenographer’s minutes is that Mr. Grant, two days before the final hearing, had stated that he did not propose to call any more witnesses, because he did not think it was necessary; and it does not appear that the matter was referred to at the final hearing at all, or that at any time the commissioner gave him to understand that he need not call those witnesses. The affidavit of the stenographer is that he took down all that was done, although he subsequently qualified that by saying that he may possibly have failed to do so. The affidavits of several witnesses are produced to substantially the same effect, but there is one fact made to appear by undisputed testimony, which, as it seems to *566us, is utterly inconsistent with the idea that the failure to produce these witnesses was caused by ■ any understanding with the commissioner that no further testimony was necessary. It appears that on the hearing before the full board, where Commissioner ¡Sheehan was present, after he had moved to strike out the testimony of the witness Guy, and of the complainant, and to dismiss the charges, which motion was lost, the board at once proceeded "to consider the case upon the testimony. It must be .that, if before that time, Mr. Sheehan had stated to this man that he need not call .any further witnesses, and if he knew at that time that further witnesses were intended to be called by him, whom he had refrained from calling because of the assurance of the commissioner that he would procure the charge to be dismissed, that, fact would have been stated to the board and a motion would have been made to send it back for a further hearing. Every consideration of good faith required that that step' should have been "taken by the commissioner, and. wé" have .no. reason to doubt that he would have taken it had he understood at that timé, when the thing was fresh in his mind, that he had practically certified that the evidence was not sufficient to warrant the dismissal of the relator. But nothing of the kind was done, nor is it claimed in the" return of ■ Mr. .'SSheehan that anything of the kind was done. It is conceded that the board were permitted to go on and consider this matter upon the testimony appearing before them", without any suggestion that the relator had been misled to "refrain from swearing witnesses upon an assurance that the testimony against him would be stricken out. From this fact it is perfectly clear that no such agreement was in the mind of Commissioner Sheehan when these proceedings were had, and it is equally clear, in the. absence of any explanation upon his part,, that at that time he was not aware .that any such assurance had been given by him. In fact, it is almost ■impossible to suppose that an assurance of such great -importance would: have been given by him and not have been put upon the stenographer’s , minutes; and when we consider that no such assurance appears there, and no action based upon it was taken by "the commissioner who is said to have- given it at the time when the case was brought up for consideration, we are forced to conclude that his subsequent recollection is faulty in this regard, and that no assurance • *567which the relator had a right to rely upon was given to him, which led him to refrain from producing testimony.
We conclude, upon the whole case, that we are bound by the record as it appeared before the board when their action was taken; that if that record can be overthrown at all, it can only be done by the clearest and most convincing evidence; that such evidence has not been produced here; that, therefore, the case must be decided upon the record as it was before the board, and that, upon that record, the conclusion of the board was proper and should be affirmed.
Ingraham, J., concurred.
Proceedings annulled and relator reinstated, with costs.